DETAILED ACTION
	This office action is in response to the amendment filed on January 20, 2022.  In accordance with this amendment, claims 42, 48, and 64 have been amended, while claim 47 has been canceled.
	Claims 42-46 and 48-64 remain pending and are now in condition for allowance, with claims 42, 48, and 64 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 42-46 and 48-64 are allowed.  Claims 42, 48, and 64 are in independent form and have been amended into condition for allowance in the paper dated January 20, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Baets US ‘701; Ticknor US ‘483; Jon US ‘106; Petkov US ‘693) does not expressly teach or reasonably suggest, in combination, each claim limitation as a whole and as now including features of canceled original dependent claim 47.  In particular, the Examiner must consider the combination of features in claims 42, 48, and 64 in the context of the specification and claims presented.  Applicant’s arguments presented on January 20, 2022 (see pages 6-8) give context to the meaning of each combined independent claim.  For these reasons, the Examiner is prima facie case of obviousness to any independent claim.  Claims 43-46 and 49-63 are in dependent claim form and allowable for those same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-8), filed on January 20, 2022, with respect to the claim amendments to each independent claim 42, 28, and 64 (to incorporate canceled features of original dependent claim 47) and in view of the overall combination of features required by each independent claim, have been fully considered and are persuasive.  Based on the narrowing amendments filed on January 20, 2022 and the corresponding arguments, all prior art rejections mailed on October 20, 2021 have been withdrawn.  The Examiner cannot present clear motivation to combine with reasonable suggestion from the different prior art references.  Claims 42-46 and 48-64 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 24, 2022